United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2650
                      ___________________________

                               Beau Lee DuBois

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Dr. David Robert Ware, Medical Director, Corizon Medical, Hawkins Unit; Vesta
    Mullins, Health Service Administrator, Hawkins Unit; Tenille Watts, R.N.
Director of Nursing, Corizon Medical; Alushia Robinson, LPN, Sick Call Nurse,
                               Corizon Medical

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                           Submitted: April 15, 2015
                            Filed: April 21, 2015
                                [Unpublished]
                                ____________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Inmate Beau Lee DuBois appeals following the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. We conclude that the claims
against nurse Tenille Watts were properly dismissed without prejudice under Federal
Rule of Civil Procedure 4(m) for failure to serve, see Mack v. Dillon, 594 F.3d 620,
622 (per curiam) (plaintiff proceeding in forma pauperis may not remain silent and
do nothing after receiving notice of failure to effectuate service; where Rule 4(m)
dismissal occurred 170 days after filing of complaint and plaintiff was warned of
dismissal should he not serve defendants, there was no abuse of discretion); that the
claims against Dr. David Robert Ware and Vesta Mullins were properly dismissed
without prejudice for failure to exhaust administrative remedies, see King v. Iowa
Dep’t of Corr., 598 F.3d 1051, 1052-54 (8th Cir. 2010) (de novo review; level of
detail in grievance necessary to comply with procedure varies, but it is prison’s
requirements, not Prison Litigation Reform Act, that define boundaries of proper
exhaustion); and that summary judgment was warranted on the claims against LPN
Alushia Robinson, see Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (de novo
standard of review); Vaughn v. Gray, 557 F.3d 904, 908 (8th Cir. 2009) (to show that
defendant actually knew of, but deliberately disregarded, serious medical need,
plaintiff must establish mental state akin to criminal recklessness: disregarding
known risk to inmate’s health). Finally, the district court acted within its discretion
in declining supplemental jurisdiction over, and dismissing without prejudice, any
state-law claims. See 28 U.S.C. § 1367(c)(3) (district court may decline to exercise
supplemental jurisdiction over state-law claims if court has dismissed all claims over
which it has original jurisdiction). The judgment of the district court is affirmed.
                        ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-